MIED Case      1:19-cv-13656-TLL-PTM
     (Rev. 04/09/06) Notic e of Appeal           ECF No. 28, PageID.785 Filed 04/12/21 Page 1 of 1


                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF MICHIGAN

Ryan Boshaw


                  Plaintiff(s),                                      Case No. 19-cv-13656

v.                                                                   Judge Thomas L. Ludington

Midland Brewing Company, Donna Reynolds, and                         Magistrate Judge
Dave Keppler

                  Defendant(s).
                                                           /


                                                   NOTICE OF APPEAL

         Notice is hereby given that Ryan Boshaw                                                                      appeals to

the United States Court of Appeals for the Sixth Circuit from the:                   Judgment              Order

     Other: Judgment (ECF 25) and Order (ECF 24)

entered in this action on March 30, 2021                         .



Date: April 12, 2021                                Signature: /s/ Collin H. Nyeholt

Counsel is: RETAINED                                Bar No:          P74132
                                  Firm Name (if applicable):         LAW OFFICES OF CASEY D. CONKLIN PLC
                                                  Address 1:         4084 Okemos Road
                                                  Address 2:         Suite B
                                      City, State Zip Code:          Okemos, MI 48864
                                              Telephone No:          (517) 522-2550
                                    Primary Email Address:           collin@caseydconklin.com




Appellant: Please file this form with the District Court Clerk’s Office. If you are paying the filing fee, please make your
$505.00 check payable to: Clerk, U.S. District Court.
